03/10/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 20-0118


                                        DA 20-0118


STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                           ORDER
                                                                 FILED
TERENCE R.PASSMORE,
                                                                MAR 1 0   2020
              Defendant and Appellant.                               ._ireeriwood
                                                           Clerk of Supreme Court
                                                              State of Montana



       Terence R. Passmore petitions this Court for an out-of-time appeal and for an
extension oftime to file an appeal. Passmore is seeking to appeal a January 21,2020 order
denying his Motion to Amend Judgment,entered by the Sixth Judicial District Court, Park
County. As grounds, Passmore states he did not realize he needed to serve his Notice of
Appeal and Motion for Extension of Time to all parties when he filed his documents with
the Clerk of the Supreme Court, and the Clerk's office returned his documents. Passmore
also requests an extension oftime to file his appeal because ofthe additional time necessary
to research his constitutional issues and to possibly locate a pro bono attorney to represent
him. He requests ninety days, but acknowledges he is unsure whether "90 days is sufficient
for me to do the necessary reading for my appeal."
       Passmore misunderstands the Rules ofAppellate Procedure. Even though his initial
Notice of Appeal was returned to him because of insufficient service, Passmore's appeal
time has not yet expired. The District Court filed the subject order less than two months
ago, in which it deemed Passmore's post-judgment motion as an untimely petition for
postconviction relief. Whether this is considered a criminal or civil matter, Passmore has
sixty days from the entry ofthe court's order on January 21,2020,to file a notice ofappeal
with proper certificate ofservice. M.R. App. P. 4(5)(b)(i) and 4(5)(a)(i).
       There is no provision in the Rules of Appellate Procedure for extending the time for
filing of an appeal, and Passmore cites to no legal authority for such a request. Passmore
may file an appeal by the deadline. Thereafter, a district court may take up to forty days
to transmit its record to this Court, M. R. App. P. 9(1), and briefing does not begin until
thirty days after the record is received. M.R. App.P. 13(1). Therefore,there is time within
the process for Passmore to contact an attorney and/or undertake the necessary preparation
of his arguments. Accordingly,
       IT IS ORDERED that Passmore's Petition for an Out-of-Time Appeal is DENIED
as unnecessary. The Clerk ofthe Supreme Court may file Passmore's submitted Notice of
Appeal as of this Order's date.
       IT IS FURTHER ORDERED that Passmore's Motion for Extension ofTime to File
Appeal is DENIED.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
Terence R. Passmore along with a copy of this Court's Civil Appellate Handbook.
       DATED this 1 IS     day of March, 2020.




                                                               Chief Justice




                                             2